DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed on 10/28/2022 has been entered.  Claims 2, 4, 10-14, 16, 18, 20 have been cancelled.  No claims have been newly added.  Claims 1, 3, 5-9, 15, 17, 19 remain pending in this application.  Applicant’s amendment to the claims have overcome the 35 USC § 112(b) rejections

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 3, 5-9, 15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kummer et al. US Pub 2013/0166119 (hereinafter Kummer) in view of Thomas et al. US Pub 2011/0155714 (hereinafter Thomas).
 	Regarding claims 1 and 8, Kummer discloses a method for charging an electric vehicle, wherein a traction battery of an electric vehicle (see abstract and fig. 2, element 102; a traction battery) connected to a stationary charging device is charged by the stationary charging device (¶ 0024; an electrical connector 79 connects the AC charger 76 to an external power supply for receiving AC power) and wherein, 
 	before the electric vehicle is disconnected from the stationary charging device (¶ 0024; the AC charger 76 is not a power generator, so the AC charger has to connect to an external power supply in order to provide AC power to the vehicle), a heating device of the electric vehicle (¶ 0032; to heat or cool the battery 102) is operated with electrical energy provided by the stationary charging device (¶ 0064; the charger uses the available charging energy to charge the battery.  Any remaining energy that is not being used to charge the battery, is used to charge the battery, is used to regulate the battery temperature by heating the battery using the thermal cycle), wherein the traction battery is heated by the heating device to a predetermined temperature which is respectively optimal in terms of an efficiency factor of the electric vehicle (¶¶ 0044-0045; the controller is able to heat/cool the battery to within those limits [upper/lower limits] before beginning a charge cycle to protect battery).
 	Kummer does not disclose a component of a drive train of the electric vehicle is heated by the heating device to a predetermined temperature which is respectively optimal in terms of an efficiency factor of the electric vehicle.
 	However, Thomas discloses a powertrain (drive train) warm-up system of a plug-in hybrid electric vehicle includes at least one controller is adapted to terminate a flow of electrical current from an electrical power source to at least one heater when the powertrain reaches a predetermined target temperature in claim 4.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kummer to incorporate with the teaching of Thomas by heating the powertrain with the at least one heater, because it would be advantageous to reduce energy consumption and increase the utility of the vehicle.
 	Regarding claim 3, Kummer teaches wherein an electric motor, power electronics, a gearbox, and/or (interpret as “OR”) gearbox oil of the electric vehicle (¶ 0018; the motor, the transmission control module…are correctively referred to as a transmission 54) is heated as the component of the drive train (¶ 0022; the PTC 64 and HVAC compressor 66 are used to heat and cool fluid, respectively, that circulates to the transmission 54 and to the main battery 50).
	Regarding claim 5, Kummer teaches wherein a control module of the electric vehicle calculates a preheating time ending at the departure time, starting from a predetermined departure time of the electric vehicle, and the heating device is operated during the calculated preheating time (Claims 12, 13; preconditioning the traction battery occurs within a predetermined time before the vehicle is operated).
 	Regarding claims 6, 15 and 17, Kummer teaches wherein the predetermined departure time is set by a user of the vehicle by a human-machine interface (¶ 0021; the user can input a departure time…, using the user interface).
	Regarding claims 7 and 19, Kummer teaches wherein the heating device is operated before the electric vehicle is disconnected if the user of the vehicle selects a predetermined charging mode, and wherein the heating device is not operated before the electric vehicle is disconnected if the user of the vehicle does not select the predetermined charging mode (¶ 0054;…offsets battery power that would be required to heat or cool the battery…based on input charge available, a known departure time and user inputs).
 	Regarding claim 9, Kummer teaches the electric vehicle having a control module which provides a predetermined charging mode and is configured to calculate a preheating time ending at the departure time in the predetermined charging mode, starting from a predetermined departure time of the electric vehicle, and configured to control operation of the heating device during the calculated preheating time (claims 12, 13).	

Response to Arguments
 	Applicant’s arguments, see pages 6-7, filed 10/28/2022, with respect to the rejection(s) of claim(s) 1, 3, 5-9, 15, 17, 19 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thomas.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        11/14/2022